Citation Nr: 1219390	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-30 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a laceration of the right middle finger prior to March 12, 2012.  

2.  Entitlement to an increased rating, in excess of 10 percent for residuals of a laceration of the right middle finger from March 12, 2012.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a left wrist disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefits sought on appeal.  The January 2007 rating decision denied the Veteran's claims for a compensable rating for residuals of a laceration of the right middle finger and entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to service connection for a left wrist disorder.  During the course of the appeal, in an April 2012 rating decision, the Veteran was granted an increased rating to 10 percent for residuals of a laceration right middle finger, effective from March 12, 2012.  

A Travel Board hearing was held in April 2010 with the Veteran in Chicago, Illinois, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board notes that the above issues were remanded by the Board in December 2010 for further evidentiary development.  As will be further explained below, this development having been achieved, in part, the issues of entitlement to an increased rating, in excess of 10 percent, for residuals of a laceration of the right middle finger and entitlement to service connection for an acquired psychiatric disorder to include PTSD are now ready for appellate review.  Unfortunately with regard to the issue of entitlement to service connection for a left wrist disorder another remand is warranted.  In this regard the Board notes that while the examination requested on remand was provided, the examination is found to be inadequate.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left wrist disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence demonstrates that the Veteran's residuals of a right middle finger laceration are manifested by x-ray evidence of mild osteoarthritis with pain on motion, prior to March 12, 2012.

2.  The competent and probative evidence demonstrates that the Veteran's residuals of a right middle finger laceration are manifested, from March 12, 2012, by limitation of motion that more nearly approximates a gap of one inch or more between the fingertip and the proximal transverse crease of the palm; scarring of this finger is shown to be superficial and stable, not painful, less than six inches in total area, and does not cause additional limitation of motion or limitation of function.

3.  The competent and credible evidence fails to demonstrate that the Veteran has an acquired psychiatric disorder, to include PTSD, that is related to his active duty service to include any verified stressors.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no greater, for residuals of a laceration of the right middle finger have been met prior to March 12, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.119, Diagnostic Code 5226 (2011).

2.  The criteria for an increased rating, in excess of 10 percent, for residuals of a laceration of the right middle finger have not been met from March 12, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.119, Diagnostic Code 5226 (2011).

3.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in October 2005 and March 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2006 letter provided this information.  

The Board observes that both the October 2005 and the March 2006 letters were sent to the Veteran prior to the January 2007 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the September 2006 letter fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records, service personnel records, and VA treatment records are associated with the claims folder.

In December 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were previously remanded in order for the RO/AMC to attempt to obtain the Veteran's service personnel records, information regarding the Veteran's claimed stressors and VA examinations for each issue.  As will be further explained below the VA examination for the left wrist provided an inadequate opinion and as such that issue will be remanded again.  With regard to the remaining issues, however, the personnel records having been obtained, stressor information having been developed and VA examinations having been provided, the issues now return to the Board for review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations were provided in March 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  The Board finds that with respect to the issues of entitlement to an increased rating, in excess of 10 percent, for residuals of a laceration of the right middle finger and entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the VA examinations, including opinions, obtained in this case are more than adequate, as they collectively are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its December 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

I.  Compensable Rating-Right Middle Finger

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's residuals of a laceration of the right middle finger is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5226 (2011).  The Veteran was initially assigned a noncompensable rating under Diagnostic Code 7805 in the January 2007 rating decision.  Subsequently, during the course of the appeal the Veteran was granted an increased rating to 10 percent under Diagnostic Code 5226 in the April 2012 rating decision, effective March 12, 2012.  As such the Board will address the severity of the Veteran's residuals of a laceration of the right middle finger both prior to and from March 12, 2012.

The Veteran's disability was initially rated as noncompensable under Diagnostic Code 7805, the Board notes that effective October 23, 2008, VA revised the criteria for the evaluation of scars to allow for separate evaluations for scars that are both disfiguring and painful.  See 73 Fed. Reg. 54708 (September 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provisions to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003.  In this case, the Veteran filed his claim for service connection in August 2005.  Therefore, the Board will only consider the schedular criteria for scars in effect prior to October 2008.

The Board notes initially, that there are various diagnostic codes that are applicable to scars not located on the head, face, or neck, and each diagnostic code should be evaluated to determine the applicability.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805.

Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).  

Diagnostic Code 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7803 notes that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7804 provides that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation  (See 38 C.F.R. § 4.68 of this part on the amputation rule).

Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118 (2008).

With regard to limitation of function of the middle finger, there are two diagnostic codes that must be considered.  Under Diagnostic Code 5226, a maximum disability rating of 10 percent may be assigned for favorable or unfavorable ankylosis of the middle finger of either the major or minor hand.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A disability is to be evaluated as unfavorable ankylosis, if both the MP and the PIP joints of a digit are ankylosed; or if only the MP or the PIP joint is ankylosed and there is a gap of more than two inches (5.1 centimeters) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible.  Whereas, a disability is to be evaluated as favorable ankylosis, if only the MP or the PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertips and the palm crease.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 3.

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5229 contains the diagnostic criteria for limitation of motion of individual digits.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230.  For limitation of motion in the middle finger, if there is a gap of less than one inch (2.5 centimeters) between the fingertip and the palm crease, with the finger flexed to the extent possible, then it is given a 0 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  However, if there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees, then a 10 percent rating is warranted.  Id.

Prior to March 12, 2012

The Veteran previously failed to report to a VA examination in October 2006.  VA treatment records indicate that the Veteran complained of pain in his right middle finger in June 2010 and July 2010.  A June 2010 x-ray of the right hand revealed mild osteoarthritis in the proximal interphalangeal joint of the right middle finger.  There are no other treatment reports of record regarding the middle finger during the applicable time period.

From March 12, 2012

The Veteran was afforded a VA examination in March 2012.  The examiner noted by way of history that the Veteran had a laceration to the right middle finger at the PIP joint with limitation of extension.  The Veteran is right hand dominant.  The examiner noted that the Veteran did exhibit limitation of motion.  There was no gap between the thumb pad and the fingers; however the Veteran did exhibit a gap of less than 1 inch between the fingertips and the proximal transverse crease of the palm.  The Veteran did not exhibit any objective evidence of pain on motion.  The Veteran also exhibited limitation of extension by more than 30 degrees with no pain on motion.  The Veteran was unable to perform repetitive use testing due to an extensor tendon injury to his right middle finger.  The Veteran tested 5/5 on the muscle strength in his right hand.  The examiner noted that the Veteran had ankylosis in the interphalangeal joint of the right middle finger in full flexion; however the ankylosis did not result in limitation of motion of the Veteran's other digits and did not create interference with overall function of the hand.  Finally the examiner noted that the Veteran had a scar that was not painful or unstable and did not cover greater than six square inches of the Veteran's body.  
Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a higher evaluation for the Veteran's service-connected residuals of a laceration of the right middle finger because the competent evidence fails to reveal any additional functional impairment associated with such disability to warrant consideration of alternate rating codes, other than the codes already considered herein. 

The Board notes that for the period of the appeal prior to March 12, 2012 the Veteran exhibited pain on motion with x-ray evidence of osteoarthritis.  VA law and regulations provide that consideration be given to factors such as painful motion, weakened movement, excess fatigability, and incoordination in evaluating functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2010).  Keeping these principles in mind, as well as the benefit of the doubt rule, the Board is of the opinion that the Veteran's limitation of motion more nearly approximates that contemplated by a 10 percent rating as there is evidence that he experiences pain on motion in his right middle finger.  See 38 U.S.C.A. § 5107 (West 2002).  As such the Board finds that the Veteran is entitled to an increased rating to 10 percent, but no greater, prior to March 12, 2012.  

For the period of appeal from March 12, 2012, the Board notes that the Veteran exhibited ankylosis in the interphalangeal joint of his right middle finger.  In addition there was limitation of motion with a gap of less than 1 inch between the fingertips and the proximal transverse crease of the palm and limitation of extension by more than 30 degrees.  As such, the Board notes that the Veteran's right middle finger disability warrants no more than the 10 percent rating he is currently assigned for the period of the appeal after March 12, 2012.   

While the Board finds that the Veteran meets the criteria for a 10 percent rating, a rating in excess of 10 percent is not warranted for any period of time.  38 C.F.R. § 4.71a, Diagnostic Code 5226, 5229 (2010); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  There is also no evidence that the Veteran's functional impairment more closely approximates that of an amputation of the right middle finger as he has not indicated that he is unable to use the finger.  Thus, Diagnostic Code 5154 is not for application.  Id. at Diagnostic Code 5154.

The Board has reviewed the remaining evidence of record for evidence of other functional impairment which might warrant a higher or separate rating(s).  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The March 2012 VA examiner did note an extensor tendon injury, but clinical evaluation failed to reveal any objective neurological impairment.  Muscle strength was noted to be intact throughout this appeal.  Thus, there does not appear to be any further impairment(s) associated with his service-connected laceration.  Finally there is no indication that the Veteran's residuals of a laceration, right middle finger, affect the Veteran's employability.

The Board acknowledges the Veteran's statements regarding the severity of his residuals of a laceration of the right middle finger.  The Veteran contends that his right middle finger is far more disabled than the ratings he is currently assigned indicate.  The Board further notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In this regard, the Board acknowledges the Veteran's statements that his service-connected right middle finger is worse than the assigned ratings.  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's statements as the Veteran is not shown to have the requisite training to determine the severity level of his service-connected residuals of a laceration of the right middle finger.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected residuals of a laceration of the right middle finger.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

In evaluating the Veteran's claims for higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of a laceration of the right middle finger, with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Given the benefit of the doubt doctrine the Board finds that the Veteran is entitled to an increased rating to 10 percent, but no greater, for residuals of laceration to the right middle finger for the period of the appeal prior to March 12, 2012.  The benefit of the doubt doctrine, however, is not applicable for the period of the appeal from March 12, 2012 as the preponderance of the evidence is against a rating in excess of that currently assigned.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Generally, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2011).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.

The DSM-IV provides two requirements as to the sufficiency of a stressor:  (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

The Board also notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD as a result of his active service.  In considering the evidence of record under the laws and regulations as set forth above, however, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder, to include PTSD.  

The Board notes that the Veteran's initial claim was for entitlement to service connection for PTSD; however, in Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), the Federal Circuit recently held, among other things, that separate theories in support of a claim for benefits for a particular disability does not equate to separate claims for benefits for that disability.  The Board must consider other psychological diagnoses when readjudicating the claim for PTSD on its underlying merits.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (indicating the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Service records indicate that the Veteran served in the United States Navy from July 1974 to August 1975; his military occupational specialty was that of a Boiler Technician Apprentice.  These records document that he was transferred to the USS Dubuque LPD-8 in January 1975.  The Veteran's DD 214 show no awards or decorations indicative of combat.  Service records also show that on entrance examination, the Veteran reported a questionable history of depression or excessive worry; remaining service treatment records are negative for complaint or treatment for psychiatric symptomatology.

The Board notes initially that the Veteran has a verified stressor.  According to a January 2012 memorandum from the Joint Service Records Research Center (JSRRC), while the Veteran was aboard the USS Dubuque LPD-8 the ship proceeded to Vietnam during the period of January  10-April 2, 1975; that the ship conducted Vietnamese Refugee processing of 80 personnel while anchored at Phan Ran, Republic of Vietnam on April 3, 1975; the ship provided aid in the evacuation of Saigon off the coast of Vietnam during the period of April 21-28, 1975; and on April 30, 1975, five different helicopters landed on the ship with collectively, passengers, pilots and refugees.  An earlier VA September 2006 memorandum indicates that the USS Dubuque did receive five South Vietnamese helicopters who disembarked both passengers (refugees) and crew; however, there was no mention of injured, dying or dead personnel aboard these helicopters.  The Board notes that the Veteran has also reported other incidents that occurred while he was aboard the USS Dubuque; these incidents are essentially anecdotal in nature and are not verified.  However, in addition to the verified stressor above, the March 2012 VA examiner noted the Veteran's description of multiple fights in service, tension aboard the ship, as well as racially motivated incidents.  

The Veteran was afforded a VA examination in March 2012.  The examiner initially noted that the Veteran did not meet the criteria for a diagnosis of PTSD that conforms to the DSM-IV.  The examiner stated that the Veteran's claimed stressor of seeing refugees brought aboard the ship he was stationed on, the USS Dubuque, was the type of stressor that could cause PTSD and that the stressor obviously occurred while the Veteran was on active duty service.  The examiner determined, however, that the Veteran did not have PTSD as his symptomatology were all related to his other psychiatric diagnoses.  As such, while the Veteran did experience an event that could serve as a stressor for PTSD, the event did not have the effect of causing the Veteran to have PTSD.  The Board notes that the Veteran was diagnosed with PTSD in an October 2006 VA addiction psychiatry progress note.  The examiner in the October 2006 treatment report stated that the Veteran's PTSD was somewhat worse due to recent stressors which were noted to be financial issues in the report.  

While the March 2012 VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD that conforms to the DSM-IV, the examiner did find that the Veteran had several Axis I diagnoses including cocaine and alcohol dependence in full remission, personality disorder with antisocial traits, and bipolar disorder.  The examiner noted that it was possible to differentiate with regard to which symptomatology was associated with the various Axis I diagnoses.  The examiner stated that the Veteran exhibited reduced reliability and productivity with regard to occupational and social impairment.  The examiner further noted that the Veteran's personality disorder caused the most significant impairments in the Veteran's social and work functioning, while his bipolar disorder and alcohol and drug dependence caused only mild impairment.

The Board notes that the examiner opined that none of the Veteran's Axis I diagnoses are related to the Veteran's active duty service.  In this regard the Board notes that VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).  Additionally, the Board notes that a personality disorder is not an injury or disease and, therefore, generally may not be service connected as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  

While the Veteran's bipolar disorder is a disability for which the Veteran could be service connected, the March 2012 VA examiner opined that the Veteran's bipolar disorder is less likely than not related to his active duty service because he did not report any psychiatric symptoms during service and his symptoms did not begin until the late 1990s, more than twenty years after his separation from active duty service.  The VA examiner attributed the Veteran's bipolar disorder to his inability to cope with others issues such as unemployment, chronic history of drug and alcohol abuse, personality disorder, homelessness, history of multiple felony level criminal charges, and financial problems. 

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric condition, to include PTSD is not warranted.  Although the Veteran is currently diagnosed with bipolar disorder, the evidence does not demonstrate that this disorder was incurred in or is otherwise related to service.  There is no indication of any diagnosis or treatment for a psychiatric condition in service, and the Veteran's enlistment and separation examinations were normal.  The March 2012 VA examiner offered a negative opinion on etiology with regard to service connection for bipolar disorder.  As noted above, the remainder of the Veteran's Axis I diagnoses are not disabilities for which service connection can be granted.  

Finally the Veteran does not meet the DSM-IV criteria for a PTSD diagnosis as required by 38 C.F.R. § 4.125(a).  The Board notes that there are conflicting diagnoses with regard to the issue of PTSD; however, the Board notes that after a careful review of the above medical evidence, in its role as a finder of fact, the Board finds that the March 2012 VA examiner's opinion is the most persuasive medical evidence addressing the diagnosis of the Veteran's claimed PTSD.  The report reveals that the examiner conducted a thorough examination of the Veteran and provided a full and complete rationale for his opinion.  In addition, the opinion is highly probative because it reconciles all of the medical evidence of record.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the March 2012 examiner's opinion is based upon an evaluation of the Veteran, a review of the claims folder, and a thorough analysis of all the DSM-IV criteria, the Board finds that it is entitled to the most weight regarding the diagnosis of the Veteran's claimed PTSD.

The Board further acknowledges, as noted above, that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms. See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Also, as noted above, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Here, the Board does not find that the Veteran is competent to render diagnoses of in-service or post-service psychiatric disorders.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his psychiatric disorder is the result of his experiences in service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorders and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Finally, the Board notes that the evidence of record does not show treatment for an acquired psychiatric disorder until many years after service.  While the Board is not holding that corroboration is required, the absence of complaint of an acquired psychiatric disorder serves as negative evidence.  Indeed the Veteran's initial complaints in 1996 were 20 years after separation from active duty service.  In this regard, the Board finds the Veteran's assertions, which are inconsistent at times, to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, inconsistent statements and the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability); Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by a claimant at a later date).

The preponderance of the evidence is against a grant of service connection for an acquired psychiatric disorder to include PTSD as the Veteran does not currently meet the criteria for PTSD under the DSM-IV and no competent and credible medical nexus has been established to relate his currently diagnosed bipolar disorder to his active duty service.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).







						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a compensable rating for residuals of a laceration of the right middle finger prior to March 12, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an increased rating, in excess of 10 percent for residuals of a laceration of the right middle finger from March 12, 2012, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal for the claim of entitlement to service connection for a left wrist disorder.

Initially, the Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that while the Veteran was afforded a VA examination in March 2012 with regard to his claim for service connection for a left wrist disorder, the opinion provided by the examiner is found to be inadequate because the examiner's rationale is unclear.  The examiner diagnosed the Veteran with asceptic necrosis navicular of the left wrist.  The examiner also attempted to provide an etiological opinion with regard to the Veteran's left wrist disability.  In this regard the examiner stated, "...injury occurred according to Vet[eran] in 1975-condition was not diagnosed until 1996 (21 years after the incident) it is a medical opinion that it is less likely than not to reconcile the fact that no treatment or follow-up care was afforded to Vet[eran]."  The Board is unable to determine exactly what the examiner meant to convey with regard to the etiological relationship between the Veteran's left wrist disability and his active duty service.  Therefore in compliance with Barr, the issue of entitlement to service connection for a left wrist disorder must be remanded to the RO for the purpose of obtaining an addendum opinion from this medical provider that provides a clear etiological opinion and a thorough rationale for the provided opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain a supplemental VA etiological opinion with regard to the Veteran's claim for service connection for a left wrist disorder that is related to his active duty service.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examiner's opinion should reflect that such a review was accomplished.

The examiner should then address whether or not any left wrist disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the addendum opinion

2.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


